Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 2/11/2022 is acknowledged. Claims 1-6 are pending and under examination.  
Claim Rejections/Objections Withdrawn
The rejection of claims 1,2, and 6 under 35 USC §112(b), as indefinite, is withdrawn in response to Applicant’s amendment.
The rejection of claims 1,2,5, and 6 under 35 USC §101 on grounds of statutory double patenting is withdrawn in response to Applicants’ amendment.
Claim Rejections/Objections Maintained/New Grounds of Rejection
Double Patenting
The rejection of claims 3, 4, and 5 on grounds of non-statutory double patenting over, respectively, claims 2, 3, and 4 of U.S. Patent No. 10,028,955 is maintained for reasons of record in the Office action mailed 8/11/2021. In view of Applicants’ amendment, claims 1, 5, and 6 are newly rejected on grounds of non-statutory double patenting over, respectively, claims 1, 5, and 6 of US ‘955.
The instant claims recite a method of treatment of the same selection of disorders with the same active ingredient as the corresponding claims of US ‘955. The instant claims differ from the corresponding claims of ‘955 in three respects. The first two -- insignificant differences in wording and variation of dosage details -- were discussed in the 8/11/2021 Office action. These are reviewed below.
First, there are differences in wording that do not change the scope of the claims. As noted in the Office action mailed 8/11/2021, the claims of ‘955 recite a
…method of treating a disease selected from the group consisting of post-renal transplant hypophosphatemia, epidermal nevus syndrome, osteoglophonic dysplasia and McCune-Albright syndrome with a therapeutically effective amount of 3-(2,6-Dichloro-3,5-dimethoxy-phenyl)-1-(6[4-(4- ethyl-piperazin-1-yl)-phenylamino]-pyrimid-4-yl)-1-methyl-urea, or a pharmaceutically acceptable salt thereof.
whereas the instant claims recite a
…method of treating a disease selected from the group consisting of post-renal transplant hypophosphatemia, epidermal nevus syndrome, osteoglophonic dysplasia and McCune-Albright syndrome the method comprising administering ….to a patient a therapeutically effective amount of 3-(2,6-Dichloro-3,5-dimethoxy-phenyl)-1-(6[4-(4- ethyl-piperazin-1-yl)-phenylamino]-pyrimid-4-yl)-1-methyl-urea, or a pharmaceutically acceptable salt thereof.
(Emphasis added in both excerpts)

As explained in the Office action mailed 8/11/2021, the wording “treating … a disease…with a therapeutically effective amount” is deemed equivalent to the wording “treating … a disease …by administering to a patient a therapeutically effective amount” because treating a disease with a medicament invariably involves administering that medicament to a patient.
Another difference in wording is the substitution of “dose” in claims 2 and 3 of ‘955 with “amount” in instant claims 2 and 3. This too was explained in the previous Office action as lacking significance.
The second difference between the two sets of claims, prior to the most recent amendment, was also discussed, in detail, in the 8/11/2021 Office action, at paragraphs 15-17. This involves a genus/species relationship, where the genus is so small that recitation of the genus makes the species obvious. That analysis is reproduced immediately below.
Instant claims 3 and 4 are directed to a method of treatment of the same disorders as claims 2 and 3 of ‘955 by administration (or “with,” the equivalence of which is explained above) the monophosphoric acid salt of 3-(2,6-Dichloro-3,5- dimethoxy-phenyl)-1-(6[4-(4-ethyl-piperazin-1-yl)-phenylamino]-pyrimid-4-yl)-1-methyl-urea, where claim 2 of ‘955 recites that the administered amount is 1 – 50 mg and claim 3 of ‘955 recites that the administered amount is 1 -25 mg. The slight difference in wording – “amount” in the instant claims and “dose” in claims 2 and 3 of ‘955 – is without significance. However, the scope of claims 2 and 3 of ‘955 is narrower, since these claims recite the limitation that treatment “lasts at least 8 weeks,” whereas the instant claims do not recite a limitation that pertains to length of treatment. For that reason, the scope of claims 2 and 3 of ‘955 is within that of instant claims 3 and 4. For that reason, the subject matter of claims 2 and 3 of ‘955 is a species within instant claims 3 and 4 and therefore that subject matter anticipates instant claims 3 and 4.
Instant claim 5 is rejected on grounds of obviousness-type double patenting over claim 4 of ‘955. Instant claim 5 encompasses a method of treating a disease selected from the diseases previously recited by administering the monophosphate salt of 3-(2,6-dichloro-3,5- dimethoxy-phenyl)-1-(6[4-(4-ethyl-piperazin-1-yl)-phenylamino]-pyrimid-4-yl)-1-methyl-urea and further comprising administering another FGFR inhibitor, phosphate, calcium, OPN, PTH or an analogue, or vitamin D or an analogue. Claim 4 of ‘955 recites the same diseases and the same additional therapeutic agent. It is, however, broader than instant claim 5 in that it encompasses administration of 3-(2,6-Dichloro-3,5- dimethoxy-phenyl)-1-(6[4-(4-ethyl-piperazin-1-yl)-phenylamino]-pyrimid-4-yl)-1-methyl-urea or a pharmaceutically acceptable salt thereof, rather than just the monophosphate of the therapeutic compound. Therefore, this is a genus-species situation in which the reference, ‘955, encompasses a genus – the compound and pharmaceutically acceptable salts thereof – and the claim under examination recites a species – the monophosphate – within that genus. Because the genus of pharmaceutically acceptable salts is relatively small, and especially because the monophosphate salt is emphasized is the disclosure, it is found that in this case the genus makes the species obvious.
Applicants’ current amendment inserts the word “orally” into claim 1. Applicants assert that this amendment makes the claims nonobvious over the claims of ‘955 because the latter do not specify the route of administration. The Examiner cannot agree. 
Applicants’ amendment merely sets up another genus/species issue. The specification of US ‘955, recites, at col. 8, ll. 43-46, that the claimed compound or salt thereof, can be formulated for oral, parenteral, or topical administration. Thus, the suggested routes of administration number three – clearly a genus whose members can also be immediately envisaged. Moreover, Examples 1, 2, 3, and 4 all involve oral administration. Therefore, the US ‘955 specification not only discloses a small genus of routes of administration whose members may all be envisaged: it also specifically points to oral administration.
For these reasons, the instant claims are obvious over the claims of US ‘955. Accordingly, the rejection is maintained.


	Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622